We have carefully examined the proofs and the arguments of counsel and the memorandum filed by the learned vice-chancellor who heard the cause, and we are of the opinion that his findings of fact and his application of the law thereto were in all respects proper.
The order confirming the sale in foreclosure is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None. *Page 483